Citation Nr: 1531593	
Decision Date: 07/24/15    Archive Date: 08/05/15

DOCKET NO.  12-21 660	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama

THE ISSUES

1.  Entitlement to service connection for a sinus disorder.  

2.  Entitlement to service connection for a skin disorder.

3.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for a back disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant-Veteran


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from June 9, 1982 to August 5, 1982.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from an April 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

As concerning the claim of entitlement to service connection for a back disorder, this claim was previously considered and denied in September 1996 and October 2008.  And because those earlier decisions since have become final and binding determinations based on the evidence then of record, there has to be new and material evidence to reopen this claim to warrant further considering it on its underlying merits.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.156, 3.160(d), 20.200, 20.1103 (2014).

In support of his claims, all of them, the Veteran testified at a videoconference hearing in March 2015 before the undersigned Veterans Law Judge of the Board.  A transcript of the hearing since has been associated with the claims file, so is of record.  After the hearing, the Board held the record open for 30 days to allow the Veteran time to obtain and submit Social Security Administration (SSA) records relevant to his claim for a back disorder.  So he had until April 24, 2015.  See Haney v. Nicholson, 20 Vet. App. 301 (2006) (When a Veterans Law Judge at a hearing exercises discretion to leave the record open for the appellant to submit evidence pursuant to 38 C.F.R. § 20.709, the VLJ must set a deadline as to how long the record will remain open, and if such deadline is not set at the hearing, fair process requires the Board to subsequently set a deadline by which the record will close and notify the appellant of that deadline before the claim can be adjudicated).  However, the time allotted has expired without that additional evidence being submitted and he has not requested more time to do so (i.e., an extension).  Thus, the Board is proceeding with consideration of his claims.

But regarding the petition to reopen the claim of entitlement to service connection for a back disorder, this claim requires further development before being decided on appeal, so the Board is REMANDING this claim to the Agency of Original Jurisdiction (AOJ).  Whereas the Board, instead, is going ahead and deciding the claims for sinus and skin disorders.


FINDINGS OF FACT

1.  Any current sinus disorder is unrelated to the Appellant's service.  

2.  His current skin disorder did not initially manifest during his service and is unrelated to his service.  


CONCLUSION OF LAW

The sinus and skin disorders were not incurred in or aggravated by his service.  38 U.S.C.A. §§ 101, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has duties to notify and assist claimants in substantiating claims for VA benefits upon receipt of a complete or substantially complete application.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  This required notice was provided in February 2010.

VA additionally has obtained service treatment records, assisted the Veteran in obtaining other evidence, including post-service treatment records, and afforded him the opportunity to give testimony under oath before the Board.  

VA examinations are not necessary.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. §§ 3.159(c)(4), 3.326(a).  See also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The evidence does not show a relevant in-service sinus disease, injury, or event, or a currently diagnosed sinus disorder or persistent or recurrent symptoms of disability.  The evidence also does not show a relevant in-service skin disease, injury, or event.  All known and available records relevant to these claims have been obtained and associated with the Veteran's claims record, and he has not contended otherwise.  The SSA records he was given opportunity to submit during the 30-day abeyance following his hearing concern his back disorder, not sinus and skin disorders.

VA therefore has complied with the notice and assistance requirements and the Veteran is not prejudiced by the Board deciding his claims for sinus and skin disorders.  

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

"Active military, naval, or air service" includes active duty (AD) and any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; or any period of inactive duty training (INACDUTRA) in which the individual concerned was disabled or died from an injury - though not also disease - incurred or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).

Establishing entitlement to service connection generally requires having competent and credible, so probative, evidence of:  (1) the disability being claimed; 
(2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a correlation ("nexus") between the disease or injury in service and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009).  See also Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004)).

Presumptive service connection does not apply to claims predicated on ACDUTRA and INACDUTRA service, only instead AD.  See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991); Smith v. Shinseki, 24 Vet. App. 40 (2010).

ACDUTRA is full time duty for training purposes performed by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316 , 502, 503, 504, or 505.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Basically, this refers to the two weeks of annual training, sometimes referred to as "summer camp," which each Reservist or National Guardsman must perform each year.  It can also refer to the Reservist's or Guardsman's initial period of training.

INACDUTRA includes duty, other than full-time duty, performed for training purposes by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  Basically, this refers to the twelve four-hour weekend drills that each Reservist or National Guardsman must perform each year and is often referred to as "weekend warrior" training.  These drills are deemed to be part-time training.

Sinus Disorder

The Veteran alleges, including in his March 2015 hearing testimony, that sinus problems started immediately after a gas chamber exercise in service, and that he was treated at the time and has had sinus problems ever since, including even since supposedly corrective surgery was performed post-service.  

The service treatment records are unremarkable for reference to sinus problems of any sort, and on service examination in April 1983 the Veteran's sinuses were clinically normal.  

Other medical records show that, in September 1996, sinus X-rays were normal.  In January 2002, the Veteran was believed to have a dental abscess; he had an abscess in the roof of his mouth off to the right.  He had a history of recent falls with head injury.  Medical records from June 2002 show an odontogenic infection, treated with amoxicillin.  In August 2002, he complained of intermittent drainage from an area in the roof of his mouth for a week or two and that he had not sought medical care for it up until that time, that he was not aware of any trauma to the area, and that he was not aware of any chronic nasal or sinus disease.  After physical examination, the impression was oral abscess with possible extension into the sinuses.  Incision and drainage of the right maxilla and right sinus was performed, with removal of teeth 3 and 8.  The discharge diagnosis was abscess in the base of the right maxillary sinus involving the roots of 2 teeth.  In February 2003, the Veteran was believed to have sinusitis.  

No sinus disease, including recurrence, is shown since the Veteran filed his claim for service connection for sinus disease in February 2010.  The most fundamental requirement for any claim for service connection is that the Veteran must have proof he has the condition claimed.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997) (indicating VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); but see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in actual disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  A current disability means a disability shown by competent and credible evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).

Here, in light of the evidence, the Board finds that service connection is not warranted for sinus disease.  None is shown in service, and furthermore, no competent and credible evidence of current sinus disease has been submitted or otherwise identified as existing.  While the Veteran admittedly had sinus disease in 2002, it was related to an oral abscess and resolved following surgery.  

Sinusitis appears to have been present again in February 2003, but that is not currently as the claim was filed in February 2010, so much more recently.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (considering the application of McClain on a recent diagnosis even predating the filing of a claim).

The Veteran testified in July 2012 and March 2015 that he has had problems with his sinuses even currently, and that his exposure to tear gas during his service caused it, but medical evidence is required to show current sinus disease, as well as the source or etiology of it.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (discussing when lay versus medical evidence will suffice, partly dependent on whether the medical condition at issue is simple or, instead, complex).  And there is no competent evidence of a current sinus disorder.  Even if a current sinus disorder was shown, no sinus problems are objectively shown in service, no competent evidence relates any current sinus issues to service, and the evidence first shows the occurrence in 2002, which was years after service, and after intervening sinus X-rays were normal in September 1996.  

Skin Disorder

The Veteran claims, including in his March 2015 hearing testimony, that a skin rash started in service, with his skin turning pink on his lips, face, legs, and arms, and that clinicians in service gave him some medication for it.  He believes it might have been due to immunizations and explains that he is still having problems with the rash.  

The service treatment records are unremarkable for reference to skin problems, and on service examination in April 1983 the Veteran's skin and lymphatics were normal.  When he was seen in a service treatment facility in June 1984, he complained of a rash on his lips and arms for 2 days.  The assessment was resolving minor skin lesions from dryness.  


On private evaluation in July 2014, the Veteran reported that his wife had noticed black spots on his legs and back a week or more earlier.  He said they itched and sometimes have a shocking sensation when he touches them.  Clinically, small, slightly raised dark papules were found on his legs and upper back, and the diagnosis was lichen planus.  

Based on this evidence, the Board finds that service connection is not warranted for a skin disorder.  None was shown in service; the Veteran had what was described as normal skin on service examination in April 1983; he had just relatively minor skin lesions from dryness post-service in June 1984; and he now has lichen planus that has not been related or attributed to his earlier minor (and post-service) skin lesions.  This current lichen planus did not initially manifest in service or until many years after his service and is unrelated to any incident of his service.  No competent evidence of record relates it to any incident of his service.  While he no doubt sincerely believes his skin disorder is attributable to his service, he is not competent to make this critical determination, as this is a complex medical matter for which medical training and expertise is required.  Evidence relating a current disorder to service must be medical unless it concerns a disorder that may be competently demonstrated by lay observation.  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 3.159(a)(2).

The determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumptive period, or whether it can be so identified by lay observation).  Hence, this is a fact specific (i.e., case-by-case) determination.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation. In such cases, the Board is within its province to weigh the testimony and make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Medical evidence is not always or categorically required when the determinative issue is medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  But medical evidence is required if the particular condition claimed is not "simple", meaning not of the type that is readily amenable to lay diagnosis or probative comment on its etiology.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic fever).  As the Federal Circuit Court has observed, lay evidence must "demonstrate some competence."  See King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012) (citing 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.307(b) ) (internal quotation marks omitted).

Competent medical evidence, as opposed to lay evidence, is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Because there is no such supporting medical evidence in this particular instance, there is no basis for granting this claim for a skin disorder.



ORDER

The claim of entitlement to service connection for a sinus disorder is denied.

The claim of entitlement to service connection for a skin disorder also is denied.


REMAND

As already alluded to, the Veteran indicated during his March 2015 hearing that he is receiving SSA benefits for his back disability.  He further indicated during the hearing that he was going to submit these records within 30 days after the hearing, so he was given this opportunity, but unfortunately he has not done so.  VA has a duty to obtain records in SSA's possession, provided they are relevant.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In Golz, the Federal Circuit Court clarified that VA's duty to assist was limited to obtaining "relevant" SSA records.  The Federal Circuit Court rejected the argument in Golz that SSA records are always relevant and that VA always is required to obtain them.  Relevant records were defined under 38 U.S.C. § 5103A as those relating to the injury for which the claimant is seeking VA benefits and have a reasonable possibility of helping to substantiate the claim.  Id., at 1321.  The Federal Circuit Court also pointed out that "[n]ot all medical records for a Veteran will have a reasonable possibility of aiding in the substantiation of a VA disability claim."  Id.  The Federal Circuit Court thus concluded in Golz, "[t]here must be specific reason to believe these records may give rise to pertinent information to conclude that they are relevant."  Id., at 1323.  And there is this required indication here inasmuch as the Veteran specified during the hearing that these records concern his back disorder that is partly at issue in this appeal.

As these SSA records concern his back and thus may contain evidence relevant to his claim for service connection for a back disorder, remand is required to obtain them before deciding this claim.  38 C.F.R. § 3.159. 


Accordingly, this claim is REMANDED for the following action:

1.  Obtain the Veteran's SSA records, including especially to the extent they concern disability benefits he was awarded involving his back disorder, and incorporate them into his electronic file, namely, the Veterans Benefits Management System (VBMS).  

2.  Then determine whether there is the required new and material evidence to reopen his claim for a back disorder.  If the petition to reopen this claim continues to be denied (or, if reopened, the claim continues to be denied on its underlying merits), send the Veteran a Supplemental Statement of the Case (SSOC) and give him time to respond to it before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


